Citation Nr: 0630429	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement for service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from September 1954 to 
September 1957.

This claim comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the appellant's service 
connection claim for a right inguinal hernia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is no note on the appellant's qualifying induction 
examination indicating the presence of an inguinal hernia.  
However, three days after that examination, during a second 
physical, an inguinal hernia on the right was found and the 
appellant underwent surgical correction for this condition, 
even though he was asymptomatic.  The brief notes from the 
surgery indicate that the hernia existed prior to service, 
did not occur in the line of duty, and was not due to the 
appellant's own misconduct, but do not provide the basis or 
explanation for those conclusions.  The appellant again 
complained of pain while still in service, in August 1957, 
and it was believed that the pain probably originated from 
pinching at the time of the old herniorrhaphy.  Three days 
later, he returned to being asymptomatic and no hernia was 
noted on the appellant's discharge examination report a month 
later.

At the March 2004 hearing, the appellant testified that he 
had been told by a VA physician that his 2001 current problem 
in all probability stemmed from the original surgery in 1954.  
However, none of those physician's notes have been included 
in the record.  Also missing are the records from the two 
private physicians who treated the appellant after service 
and the notes from treatment he received at the 


Roudebush VA medical center in Indianapolis.  This case must 
be remanded so that another attempt to obtain these records 
can be made.  Furthermore, the appellant should be scheduled 
for a VA examination to determine whether his right inguinal 
hernia pre-existed service and whether it was aggravated by 
service, or whether the pain he experienced in 1957 was an 
acute and transitory incident.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should issue a 
letter to the appellant providing him with 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession and which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
appellant should be specifically requested 
to submit a copy of any evidence of 
medical treatment for the claimed 
disabilities from his time in-service to 
the present time.

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant, including medical records 
from the two physicians from whom the 
appellant received treatment immediately 
post-service and the medical records from 
his treatment at the Roudebush VA medical 
center.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 


inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  The AMC or the RO should schedule the 
appellant for a VA examination in order to 
determine whether it is at least as likely 
as not that the appellant's right inguinal 
hernia is of service origin, and, if it is 
not, whether his current complaints are a 
temporary exacerbation or intermittent 
flare-up of his associated symptoms due to 
the increased physical demands and 
activity generally experienced in service, 
and whether the appellant's right inguinal 
hernia is the result of the natural 
progress of his disorder.  The rationale 
for all opinions expressed should also be 
provided.  The claims file should be 
provided to the examiner for use in the 
study of the appellant's case.

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  If the claim remains 
denied, the appellant and his 
representatives hould be provided an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

